Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex Parte: Nijinski Tywon Murphy                               Original Habeas Proceeding

No. 06-13-00198-CR                                    Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.



       As stated in the Court’s opinion of this date, we find that the petition for writ of habeas
corpus should be dismissed for want of jurisdiction. Therefore, we dismiss the petition.


                                                      RENDERED SEPTEMBER 11, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk